—In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered December 30, 1991, which, upon a jury verdict, is in favor of the defendant and against her.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside unless the jury could not have reached the verdict on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129; Delgado v Board of Educ., 65 AD2d 547, affd 48 NY2d 643). Contrary to the plaintiff’s contentions, a reasonable juror could have determined that while the defendant was negligent in prescribing a *277penicillin-type drug for the plaintiff when his records indicated that she was allergic to penicillin, his negligence was not a proximate cause of her psychiatric condition.
The plaintiff’s remaining contention is unpreserved for appellate review (see, Taylor v Henderson, 175 AD2d 590; New England Mut. Life Ins. Co. v Detectives Endowment Assn., 174 AD2d 454). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.